DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action on the merits, in response to the claims filed on April 07, 2022.
Claims 1-20 have been canceled.
Claims 21-40 are pending.
Claims 21-40 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 21 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent Pub. No. US20210056547A1 to Monica et al. (“Patent Document”).

Although the conflicting claims are not identical, they are not patentably distinct from each other. Claim 1 of the Patent Document recites all the limitations of claim 21 of the instant application; however, claim 1 of the Patent Document differs since it further recites additional claim limitations including: A method, comprising: 
confirming, in the hardware security module, the staking operation is in accordance with control rules of the policy map when the endorsement messages have been validated for the threshold number of the specified individual users;
assigning the cryptoasset to one of multiple different vaults in the cryptoasset custodial system, each of the multiple different vaults having a vault-specific policy map that defines vault control rules governing which actions are allowed for the vault under one or more specified conditions; 
generating, in the hardware security module, the private key by applying a deterministic key derivation function to at least an identifier for the vault for the cryptoasset, an asset identifier for the cryptoasset, 

However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of the Patent Document by removing the additional limitations (I - III), resulting generally in the claims of the present application, since the claims of the present application and the claim recited in the Patent Document actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karison, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlberg et al. (US 20180367311 A1, “Stahlberg”) in view of Winklevoss et al. (US 9892460 B1, “Winklevoss”) further in view of Konik et al. (US 20180107958 A1, “Konik”).

Regarding claims 21, 30 and 37: Stahlberg discloses: A method comprising:
receiving, by an online server computer of a cryptoasset custodial system, a request to authorize a staking operation for a proof-of-stake protocol associated with a blockchain, wherein the staking operation is associated with a private key of a cryptographic key pair, the private key securely held in a hardware security module of the cryptoasset custodial system (Stahlberg [0044], “At time 3, the HSM manager 150 may receive and send the cryptographic operation request 250 including the cryptographic key 120 and the authorization token 220 to the HSM 200”), the private key is usable to control ownership of a cryptoasset recorded in the blockchain, and the private key is securely held in the cryptoasset custodial system on behalf of a user of the cryptoasset custodial system (see also Fig. 4 and related text);
Examiner’s Note: “to authorize a staking operation” has been considered but are interpreted as an intended use limitation. This intended use limitation is not positively claimed and does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art hence does not award patentable weight.
performing, in response to the request, at least a portion of the proof-of-stake protocol in the hardware security module using logic designed for the proof-of-stake protocol (Stahlberg [0046], “At time 5, when the authorization token 220 is valid and the association of the ACL 214 to the wrapped cryptographic key 120 included in cryptographic operation request 250 is authorized, the HSM 200 processes the cryptographic operation request 250…”), (see also paragraphs [0067], [0065], [0042] and [0035] and Fig. 1, Fig. 2 and Fig. 8 and related text);
verifying, in the hardware security module, a policy map specifying a plurality of users of the cryptoasset custodial system and a threshold number of the plurality of users to approve the staking operation (Stahlberg [0065] “At block 804, the method 800 includes determining, by the HSM 200, whether an access control list (ACL) 214 associated with the cryptographic key 120 of the cryptographic operation request 250 is authorized to govern access to the cryptographic key 120.” [0035], “The HSM 200, via the crypto processor 210, may generate a wrapped cryptographic key 120, and an access control list (ACL) 214 associated with the cryptographic key 120 may contain a list of users having access rights to cryptographic and sensitive data managed by the HSM 200. The ACL 214 associated with the cryptographic key 120 may specify one or more authorization tokens 220 that an authorized user 10 of the cryptographic key 120 must provide in order for the HSM 200 to perform an operation on the cryptographic key 120. The ACL 214 may further specify what cryptographic operations (e.g., sign, encrypt and/or decrypt) the HSM 200 is allowed to process. In some examples, the ACL 214 associated with the cryptographic key 120 is included as an intrinsic property of the cryptographic key 120. In other examples, the ACL 214 associated with the cryptographic key 120 is not an intrinsic property of the cryptographic key 120 and may be provided by the authorization token 220. For instance, the ACL 214 may be encoded in the authorization token 220.”), (see paragraphs [0035], [0065], [0052], [0054]-[0055] and Fig. 8 and related text);
validating, in the hardware security module, endorsement messages from at least a subset of the plurality of users of the cryptoasset custodial system by checking cryptographic digital signatures using public keys corresponding to the subset of the plurality of users (Stahlberg [0066], “At block 806, the method 800 includes validating, by the HSM 200, the at least one authorization token 220. For instance, the authorization token 220 may be valid when at least one of the token 220a is signed by the authorizer key 118 of the owner 10, the HSM 200 has received the token 220 within an authorization time period 226 defined by the token 220, or the HSM has received the token 220 less times than a limit number 228 defined by the token 220”), (see paragraphs [0066], [0052] and Fig. 8 and related text);
digitally signing, in the hardware security module, using the logic in the hardware security module and the private key, a [electronic document = staking transaction] (the Examiner considers the electronic document to be the a staking transaction) associated with the staking operation (Stahlberg [0036]-[0037], “In scenarios when the cryptographic operations corresponds to a signing operation”, [0037], “The cryptographic operation may include an encryption operation, a decryption operation or a signing operation.”, [0046] “the signing operation may include a digital signature to verify an origin of an electronic document and/or provide a status of the electronic document.”) when the staking operation is in accordance with control rules of the policy map and after endorsement messages from the subset of the plurality of users have been validated for the threshold number of the plurality of users ([0065] “At block 804, the method 800 includes determining, by the HSM 200, whether an access control list (ACL) 214 associated with the cryptographic key 120 of the cryptographic operation request 250 is authorized to govern access to the cryptographic key 120.”), (see also paragraphs [0052], and [0048]-[0045] and Fig. 4 and Fig. 8 and related text);
transmitting, by the online server computer, the digitally signed staking transaction to a blockchain network to effect the staking operation on a node on behalf of the user (Stahlberg [0036], “At time 6, the HSM 200 sends a response including the result 260 of the cryptographic operation. For instance, the result 260 of an encryption operation may include ciphertext computed by the HSM 200 on plain text provided in the cryptographic operation request 250. In scenarios when the cryptographic operations corresponds to a signing operation”), (see also Fig. 4 and related text).
Examiner’s Note: “to effect the staking operation on behalf of the user” has been considered but are interpreted as an intended use limitation. This intended use limitation is not positively claimed and does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art hence does not award patentable weight.
monitoring, by the cryptoasset custodial system, the blockchain network to identify one or more additional staking opportunities (see paragraphs [0035] and [0045]);

Stahlberg discloses digitally signing, an electronic document (see paragraphs [0036]-[0037], [0046] and [0065] and Fig. 4 and Fig. 8 and related text).
Stahlberg doesn’t explicitly disclose digitally signing a staking transaction.
However, Winklevoss discloses employing a proof of stake system and authorizing the staking operation by digitally signing a staking transaction associated with the staking operation in an isolated computer. The isolated computer that is not directly connected to an external data network. Thus, increases the security of a transaction by restricting outside access from the external data network (See Column [16], LN [15-19]; Column [7], LN [3-15]; Column [7], LN [33-39] and Column [32], LN [24-28]).
Winklevoss further discloses: 
digitally signing, a staking transaction (see Column [33], LN [29-31]…“In a step S712, the unsigned transaction data may be signed using the digital 30 wallet on the isolated computer.”); (see column [32], LN [24-28]…the 25 isolated computer may generate and sign (e.g., with a private key) transaction instructions, which may then be transferred to the networked computer for distribution to the digital asset network”) a staking transaction associated with the staking operation (see Column [16], LN [31-39]) and (See Column [0025], LN [62-64]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stahlberg with Winklevoss to include function of signing a staking transaction to the system of Stahlberg to allow performing financial transactions to enhance user experience.

Stahlberg does not specifically disclose: identifying staking operation to improve rewards or staking operation cost.
However, Konik discloses:
in response to identifying the one or more additional staking opportunities, modifying, by the cryptoasset custodial system, the staking operation on behalf of the user to improve rewards provided to the user (Konik [0022], “The resources may be identified by various devices 224 and 226, and their corresponding operating metrics 228 may be retrieved and processed for accuracy, such as electricity, natural gas and other resources including but not limited to local government tax rates, CPU usage, memory usage, machine rental costs, staff labor costs, machine depreciation, tax deductions, etc. The options available may be identified 232 based on the processed metrics 234.” [0023], “Next, an optimal cost miner device may be selected among the plurality of miner devices based on the identified expenses associated with each of the plurality of miner devices 318, and the optimal cost miner device is assigned 320 to solve the blockchain block.”), (see abstract and paragraph(s) [0022]-[0023], [0025] and [0016] and Figs. 3A and 3B and related text).

Alternatively, Konik further discloses:
monitoring, by the cryptoasset custodial system, the blockchain network to identify one or more additional staking opportunities (Konik [0022], “The resources may be identified by various devices 224 and 226, and their corresponding operating metrics 228 may be retrieved and processed for accuracy, such as electricity, natural gas and other resources including but not limited to local government tax rates, CPU usage, memory usage, machine rental costs, staff labor costs, machine depreciation, tax deductions, etc. The options available may be identified 232 based on the processed metrics 234. This may reduce the available options to one or two options. Ultimately, one or more devices are selected 236 and assigned a block for finalization 238. The finalized block may be returned and the blockchain can be updated to include the finalized block 242.”), (see paragraphs [0022]-[0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stahlberg and Winklevoss with Konik to include a process of selecting an optimal cost to solve a blockchain block to enhance miners’ rewards and costs.

Regarding claims 22, 31 and 38: Stahlberg, Winklevoss and Konik, discloses as shown above.
Stahlberg does not specifically disclose, however, Konik discloses:
wherein monitoring the blockchain network to identify one or more additional staking opportunities further comprises detecting a new staking protocol that offers a higher rate of return (see paragraph [0017]-[0020] and [0022]-[0023]and Fig. 1B and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stahlberg and Winklevoss with Konik to include a process of selecting an optimal cost to solve a blockchain block to enhance miners’ rewards and costs.

Regarding claims 23, 32 and 39: Stahlberg, Winklevoss and Konik, discloses as shown above.
Stahlberg does not specifically disclose, however, Konik discloses:
wherein monitoring the blockchain network to identify one or more additional staking opportunities further comprises detecting that a validator of a plurality of validators is likely to be selected more often than another validator of the plurality of validators for block validation at the blockchain network (see paragraph [0017]-[0020], [0022]-[0023] and [0025]-[0026] and Figs. 1B, 2 and 3B and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stahlberg and Winklevoss with Konik to include a process of selecting an optimal cost to solve a blockchain block to enhance miners’ rewards and costs.

Regarding claims 24 and 33: Stahlberg, Winklevoss and Konik, discloses as shown above.
Stahlberg further discloses: The method of claim 21, wherein prior to digitally signing, in the hardware security module, the staking transaction using the logic in the hardware security module and the private key, the method further comprises: 
revalidating, by the hardware security module, that the staking transaction is in a format that conforms to the proof-of-stake protocol (Stahlberg [0035], “In these examples, the user 10 may provide the authorization token 220 to the HSM 200 and the HSM 200 may authorize that the ACL 214 governs access to the cryptographic key 120. The ACL 214 provided by the authorization token 220 may specify what authorization signatures are required by the HSM 200 for using the cryptographic key 120 to process the request 250. The HSM 200 may also include an internal clock 211. The crypto memory 212 stores instructions that when executed by the crypto processor 210 cause the crypto processor 210 to perform cryptographic operations. The cryptographic operations executable by the crypto processor 210 may include, but are not limited to, encryption, decryption, cryptographic key generation, authorization token generation, hashing, signing, and/or verification.”; [0052] “instance, the HSM 200 may reference the counter 213 to determine how many times the authorization tokens 220a, 220b have been received by the HSM 200. When the value of the counter 213 is less than the limit number 228, the HSM 200 may increment the counter 213. One or both of the authorization tokens 220a, 220b may define a corresponding limit number 228. When both the authorization tokens 220a, 220b define limit numbers 228, the limit number 228 corresponding to one of the tokens 220a, 220b may be the same or different than the limit number 228 corresponding to the other one of the tokens 220a, 220b.”), (see paragraphs [0035], [0007], [0013] and [0067] and Fig. 8 and related text).

Regarding claims 25, 34 and 40: Stahlberg, Winklevoss and Konik, discloses as shown above.
Stahlberg further discloses: The method of claim 21, wherein the logic in the hardware security module comprises firmware code programmed to handle different staking transactions for two or more proof-of-stake protocols (Stahlberg [0045], “As the HSM 200 may execute many different cryptographic operations, the HSM 200 may implement a corresponding counter 213 associated with each of the different cryptographic operations capable of being executed by the HSM 200 at a given time”), (see paragraphs [0045 and [0035]).

Regarding claim 26: Stahlberg, Winklevoss and Konik, discloses as shown above.
Stahlberg further discloses: The method of claim 21, wherein the method further comprises: 
performing a different portion of the proof-of-stake protocol in the online server computer (Stahlberg [0034], “In some implementations, the distributed system 140 executes an HSM manager 150 that facilitates communication between one or more user devices 110 and the HSM 200.” [0038], “the HSM manager 150 executing on the distributed system 140 receives the challenge request 270 from the user device 110 and sends the challenge request 270 to the HSM 200.”). (see paragraph(s) [0034] and [0038]).

Regarding claims 27 and 35: Stahlberg, Winklevoss and Konik, discloses as shown above.
Stahlberg further discloses: The method of claim 21, wherein the private key is associated with an asymmetric cryptographic key pair, and wherein the method further comprises: 
decrypting, in the hardware security module, an encrypted key using a hardware- based cryptographic key securely stored in the hardware security module (Stahlberg [0044], “Thus, the cryptographic operation request 250 may include plain text that the user 10 wants to encrypt via the cryptographic key 120. When the cryptographic operation includes a decryption operation, the cryptographic operation request 250 may include ciphertext that the user 10 wants decrypted via the cryptographic key 120. On the other hand, when the cryptographic operation includes a signing operation, the cryptographic operation request 250 may include a digital signature by the user 10 via the cryptographic key 120. The user interface 112 executing on the user device 110 may allow the user device 110 to generate the authorization token 220 and send the cryptographic operation request 250 including the cryptographic key 120 and the authorization token 220 to the HSM 200. For instance, the user interface 112 may allow the user 10 to access a client library or command line tool to generate the authorization token 220, provide an API to allow the user 10 to manually generate the authorization token 220, and/or use a call API to send the cryptographic operation request 250 to the HSM 200. At time 3, the HSM manager 150 may receive and send the cryptographic operation request 250 including the cryptographic key 120 and the authorization token 220 to the HSM 200.”), (see also paragraphs [0043]-[0047] and Fig. 4 and related text);
generating, in the hardware security module, the private key of the asymmetric cryptographic key pair from at least the decrypted key (Stahlberg [0035], “The crypto processor 210 may provide (a) onboard secure generation; (b) onboard secure storage; (c) use of cryptographic and sensitive data; and/or (d) offloading of application servers for complete asymmetric and symmetric cryptography. In some examples, the HSM 200 handles asymmetric key pairs (and certificates) used in public-key cryptography and/or symmetric keys and other arbitrary data.”), (see paragraphs [0003], [0035] and [0041]);
digitally signing, in the hardware security module, the staking transaction using the private key generated in the hardware security module (Stahlberg [0036]-[0037], “In scenarios when the cryptographic operations corresponds to a signing operation”, [0037], “The cryptographic operation may include an encryption operation, a decryption operation or a signing operation.”), (see paragraphs [0046] and [0065] and Fig. 4 and Fig. 8 and related text); and

Stahlberg doesn’t explicitly disclose:
deleting the private key from memory in the hardware security module.
However, Winklevoss discloses: The method of claim 1, comprising: 
deleting (e.g. key pairs erased from isolated computer 30) the private key from memory in the hardware security module (See Column [26], LN [42-48]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stahlberg with Winklevoss to include function of signing a staking transaction to the system of Stahlberg to allow performing financial transactions to enhance user experience.

Regarding claim 28: Stahlberg, Winklevoss and Konik, discloses as shown above.
Stahlberg does not specifically disclose, however, Winklevoss discloses: The method of claim 27, wherein generating, in the hardware security module, the private key of the asymmetric cryptographic key pair from at least the decrypted key further comprises:
generating, in the hardware security module, the private key by applying a deterministic key derivation function to one or more of: an identifier for a vault for the cryptoasset, an asset identifier for the cryptoasset, and the decrypted key controlled by the hardware security module (see Column [5], LN [45-50]; Column [27], LN [65-67]; Column [32], LN [65-67] and Column [40], LN [19-21] and Fig. 4A-4D, Fig. 7 and Fig. 9A and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stahlberg with Winklevoss to include function of signing a staking transaction to the system of Stahlberg to allow performing financial transactions to enhance user experience.

Regarding claims 29 and 36: Stahlberg, Winklevoss and Konik, discloses as shown above.
Stahlberg further discloses: The method of claim 21, wherein the hardware security module comprises at least one secure storage device and at least one physical computing device coupled with the at least one secure storage device (see paragraph(s) [0034]-[0035] and Fig. 1 and related text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/ Examiner, Art Unit 3685


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685